Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/06/2022, see p. 6-8, have been reviewed but are not being responded to because they pertain to the amendments filed on 01/06/2022, and the amendments filed on 01/06/2022 are not entered because they raise new issues that would require further consideration and/or search and because the amendments cannot be reviewed and a search conducted within the guidelines of the After Final Consideration Pilot Program 2.0. This is because the amendment to claim 1 that deletes 
    PNG
    media_image1.png
    111
    124
    media_image1.png
    Greyscale
 and that inserts the limitation XB is a group selected from the group consisting of the following formulae: 
    PNG
    media_image2.png
    61
    378
    media_image2.png
    Greyscale
 were not presented in a claim filed earlier.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767